PER CURIAM.
We affirm the JCC’s order but modify the order to correct a clerical error. See Belly Acres, Inc. v. Frankel, 412 So.2d 48 (Fla. 5th DCA 1982) (modifying final judgment for correction in computation of damages). In calculating the amount of overpayment, the JCC mistakenly used $476.36, instead of $476.86, for the period of January 1, 1997 to December 31, 1997. Thus, the total overpayment is $2,090.60, resulting in a net underpayment of $13,627.56. Accordingly, we increase the amount the appellants must pay the claimant to $13,627.56, plus penalties and interest and any underpayments occurring since November 14, 2000, as awarded by the JCC.
AFFIRMED as modified.
PADOVANO, BROWNING and LEWIS, JJ., concur.